DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reversible attachment of the first and second crossing element as claimed in claims 8 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claims 1-16 presents a preamble which does not begin with “A” or “the” and instead each claim begins with “Limb orthosis”. A claim’s preamble should recite “A limb orthosis” or “the limb orthosis”. Examiner recommends amending the independent claim to recite “A limb orthosis” and the dependent claims to recite “the limb orthosis”.
Claim 1 and 3 recite the limitation "the donned limb orthosis" in 6.  This limitation should be amended to recite “wherein, in a donned state, the limb orthosis” to maintain consistency and avoid confusion as to if the donned orthosis is the same limb orthosis or a new orthosis.
The claims 4, 7-8, and 15 present the limitations “subregion”. The term subregion should comprise a hyphen or have a space in the word. Examiner recommends amending these limitations to include a hyphen.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“coupling element (for coupling the first and second section of the strap system) in claim 1. When looking to the Applicant’s specification, the specification does not provide additional description as to what said “coupling element” is (i.e. a plastic support, a guide, an opening in which straps are inserted, etc.), Applicant’s drawings show a coupling element (40) and thus “coupling element” is considered to encompass the structure shown in the drawings and equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the claim presents the limitation “a strap as a first section” in line 2, and then proceeds to recite “a strap as a second section” in line 3. This limitation is considered to be unclear due to the fact that is unclear as to if this is the same strap having two sections, or if these are two different straps which make up two sections. For the purpose of examination, Examiner will interpret the limitation as first and second straps as is later claimed in claim 10.
In regards to claim 1, the claim presents the limitation “the strap crosses over” in line 4. This limitation is considered to be unclear due to the fact that multiple straps were presented earlier in the claim. For the purpose of examination, Examiner will interpret this limitation as “the strap system crosses over in a second crossover region”.
Claim 1 recites the limitation "the limb" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a user’s limb”.
Claim 4 recites the limitations “a coupling element”, “a strap as a first section”, “a first crossover region”, “a second crossover region” and “a strap as a second section” in the claim. These limitations are considered to be unclear due to the fact that each of these limitations were presented in claim 1 from which claim 4 depends. Therefore it is unclear as to if these are new elements being presented, or if these are the same elements that were presented in claim 1. For the purpose of examination, Examiner will interpret these as being the same “coupling element”, “strap as the first section”, “first crossover region”, “second crossover region”, and “strap as the second section”.
 In regards to claim 4, the claim presents the limitation “the strap crosses over” in lines 6 and 8. This limitation is considered to be unclear due to the fact that multiple straps were presented earlier in claim 1 from which claim 4 depends. For the purpose of examination, Examiner will interpret this limitation as “the strap system crosses over in a first/second crossover region” respectively.
Claim 7recites the limitation "the central subregion", and “the carrier element” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret these limitations as “a central subregion” and “a carrier element”. 
In regards to claim 8, the claim presents the limitation “in which the strap is routed” in lines 2 and 3. This limitation is considered to be unclear due to the fact that multiple straps were presented earlier in claim 1 from which claim 8 depends. For the purpose of examination, Examiner will interpret this limitation as “the strap system” crosses over in a first/second crossing region respectively.
In regards to claim 8, the claim presents the limitation “a first crossing region” and “a second crossing region” in lines 3 and 4. These limitations are considered to be unclear because there is no differentiation between the crossover regions as set forth in claim 1, and the crossing regions recited in claim 8. This is evidenced by both regions comprising the same reference numeral and being synonyms of one another. For the purpose of examination, Examiner will interpret these limitations as the first crossover region and the second crossover region.
Claim 8 recites the limitation "the upper subregion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an upper subregion”.
Claim 8 recites the limitation "the lower subregion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a lower subregion”.
Claim 8 recites the limitation "the carrier element" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a carrier element”.
Claim 8 recites the limitation “preferably” in line 5. This limitation is indefinite and unclear due to the fact that it is unclear if the limitations which follow the term are required by the claim or preferred. For the purpose of examination, Examiner will interpret this limitation as the limitation following preferably is required by the claim. 
In regards to claim 15, the claim presents “the upper subregion”, “the lower subregion”, “the central subregion”, and “the carrier element” throughout the claim. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, Examiner will interpret this limitation as “an upper subregion, a lower subregion, a central subregion, and a carrier element”. 
Claim 16 recites the limitation “particularly” in line 2. The term particularly is an exemplary term and it is unclear if the limitations which follow the term are required by the claim or simply may be required by the claim if preferred (See MPEP 2173.05(d)). For the purpose of examination, Examiner will interpret this limitation as “the third bar section is formed of a leaf spring element”.
Claims 2, 5-7, and 10-14, are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
As to claim 1 the recitation “the limb” in line 8 positively recites part of the human body. To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.
As to claim 2 the recitation “the limb is a leg” in line 1 positively recites part of the human body. To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.
As to claim 3 the recitation “the outside of the limb” in line 2 positively recites part of the human body. To obviate a rejection under 35 USC 101, the Office suggests that any claim that would include a human being, or part thereof, within its scope should use “adapted to___” or “adapted for ___” or “configured to” or configured for” to define the metes and bounds of the claimed subject matter which is a permissible form of expression.
Claims 4-16 are rejected under 35 U.S.C. 101 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-11, and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2011/0201983 A1) in view of Kausek (US 2011/0004135 A1).
	In regards to claim 1, Swanson discloses Limb orthosis (10; see [0031]; see figure 1), comprising a strap system (38, 40; see [0034]; see figure 2), characterized in that a strap as a first section (see 112b interpretation above; 40) of the strap system (38, 40) is routed in such a manner that the strap (40) crosses over in a first crossover region (see figure 2 that 40 crosses in the middle of 10 and is considered to be a first crossover region) and that a strap as a second section (38) of the strap system (38, 40) is routed in such a manner that the strap (see 112b interpretation above, 38) crosses over in a second crossover region (see figure 2 that 38 crosses in the upper or lower region of 10 and is considered to be a second crossover region), wherein for the donned limb orthosis (10), the first section (40) and the second section (38) of the strap system (38, 40) are routed around the limb in such a manner that the first section (40) and the second section (38) of the strap system (38, 40) wrap around the limb (see figure 2 that 38 and 40 wrap around the user’s limb) and thereby cross over at least once (see figure 2 that 38 and 40 crossover multiple times near the center of 10).
	Swanson does not disclose a coupling element to which the first section of the strap system and the second section of the strap system are coupled.
	However, Kausek teaches an analogous limb orthosis (500; see [0067]; see figure 5 and 6) comprising an analogous strap system (518, 520; see [0068]; see figure 6 and 7); further comprising a first section (518) and a second section (520) of the strap system (518, 520); wherein a coupling element (700; see [0076]; see figure 7; 700 couples 518 to 520 and is therefore construed to be a coupling element) to which the first section (518) of the strap system (518, 520) and the second section (520) of the strap system (518, 520) are coupled (see figure 7) for the purpose of providing a means that, through adjustment of the first section and second section of the strap system, would apply a therapeutic force to the user’s limb to which the limb orthosis is applied (see [0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap system as disclosed by Swanson by including the coupling element as taught by Kausek in order to have provided an improved strap system that would add the benefit of providing a means that, through adjustment of the first section and second section of the strap system, would apply a therapeutic force to the user’s knee to which the limb orthosis is applied (see [0073]).
	In regards to claim 2, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the limb is a leg (see [Abstract] that the device is intended to be applied to a knee and therefore the limb is a leg). 
	In regards to claim 3, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson as now modified by Kausek further discloses wherein the coupling element (700 of Kausek) in the donned state of the limb orthosis (10) is positioned on the outside of the limb (10 is intended to be positioned on the user’s limb and thus is intended to be positioned on the outside of the limb, as such 700 of Swanson as now modified by Kausek is positioned on the outside of the limb). 
	In regards to claim 4, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson as modified by Kausek further discloses a carrier element (24; see [0032]; see figure 1) having an upper subregion (12; see [0031]; see figure 1), a central subregion (16, 18; see [0031]; see figure 1), and a lower subregion (14; see [0031]; see figure 1) and comprising the strap system (38, 40) coupled to the carrier element (24) by means of a coupling element (see 112b interpretation above; 700 of Kausek), wherein a strap as a first section (see 112b interpretation above; 40) of the strap system (38, 40) is routed around the upper subregion (12) of the carrier element (24; see figures 1 and 2) in such a manner that the strap (40) crosses over in a first crossover region (see figures 1 and 2 that 40 crosses over itself and 38 above the central region and therefore crosses over in a first crossover region) and that a strap as a second section (see 112b interpretation above; 38) of the strap system (38, 40) is routed around the lower subregion (14) of the carrier element (24; see figures 1 and 2)) in such a manner that the strap (38) crosses over in a second crossover region (see figures 1 and 2 that 38 crosses over itself and 40 below the central region and therefore crosses over in a second crossover region).
In regards to claim 5, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the carrier element (24) is a support (24 surrounds and via interactions with strap systems and hinge assembly, provides support to a user’s knee; see [0032-0035] in reference to support provided by the entire device and therefore by 24, thus 24 is construed to be a support).
In regards to claim 6, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the limb orthosis (10) is a knee orthosis (see [Abstract] in reference to the device being applied to a user’s knee and is therefore construed to be a knee orthosis). 
	In regards to claim 7, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson as now modified by Kausek further discloses wherein the coupling element (700 of Kausek) is attached to the central subregion (16, 18 of Swanson) on the carrier element (24; see Kausek figure 6 that 532 (the equivalent of 700) is applied to a central subregion of the device 500, as such the combination of Swanson as now modified by Kausek would have 700 positioned similarly). 
In regards to claim 10, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the first section (40) of the strap system (38, 40) is formed by a first strap (see [0035] that 40 is a separate strap from 38 and is construed to be a first strap), and the second section (38) of the strap system (38, 40) is formed by a second strap (see [0035] that 38 is a separate strap from 40 and is construed to be a second strap). 
In regards to claim 11, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson as now modified by Kausek further discloses wherein the strap system (38, 40) is moveably attached to the coupling element (700 of Kausek; see [0034] in reference to 38 and 40 being adjustable, therefore the combination of 38, 40 of Swanson, and 700 of Kausek would allow 38 and 40 to maintain their adjustability and would be moveably attached to 700 of Kausek in order for the device as disclosed by Swanson to function as intended). 
In regards to claim 13, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the limb orthosis (10) has a joint splint (32; see [0033]; see figure 5). 
In regards to claim 14, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the joint splint (32) has a first bar section (98; see [0046]; see figure 11), a second bar section (100; see [0046]; see figure 11)), and a third bar section (102; see [0046]; see figure 11)), and wherein the first bar section (98) and the second bar section (100) are each connected by a joint (see figure 11) to the third bar section (102; see figure 11 that 98 and 100 are joined to 102 via 106 and 110 respectively, this joining as seen in figure 11 forms joints between 98/100 and 102).
In regards to claim 15, Swanson as now modified by Kausek discloses the invention as discussed above.
	Swanson further discloses wherein the joint splint (32) has a first bar section (98; see [0046]; see figure 11) in the region of the upper subregion (12) of the carrier element (24; see [0046] in reference to 98 being a proximal strut, and thus would be positioned in the proximal end 12), a second bar section (100; see [0046]; see figure 11) in the region of the lower subregion (14) of the carrier element (24; see [0046] in reference to 100 being a distal strut, and thus would be positioned in the distal end 14) and a third bar section (102; see [0046]; see figure 11) in the region of the central subregion (16, 18) of the carrier element (24; see figure 2 that 32 (and therefore 102) is positioned near the central portion of 24), and wherein the first bar section (98) and the second bar section (100) are each connected by a joint (see figure 11) to the third bar section (102; see figure 11 that 98 and 100 are joined to 102 via 106 and 110 respectively, this joining as seen in figure 11 forms joints between 98/100 and 102).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2011/0201983 A1) in view of Kausek (US 2011/0004135 A1) as applied to claims 1-7, 10-11, and 13-15 above, and further in view of Paulos et al. (US 2014/0343472 A1) (hereinafter Paulos).
In regards to claim 8, Swanson as now modified by Kausek discloses the invention as discussed above.
Swanson as now modified by Kausek does not disclose wherein the strap system has a first crossing element in which the strap is routed in a first crossing region and has a second crossing element in which the strap is routed in a second crossing region, wherein preferably the first crossing element can be reversibly attached to the upper subregion of the carrier element and preferably the second crossing element can be reversibly attached to the lower subregion of the carrier element.
However, Paulos teaches an analogous limb orthosis (600; see [0103]; see figure 6) comprising an analogous strap system (660; see [0103]; see figure 6) and an analogous carrier element (696; see [0102]; see figure 6); wherein the strap system (660) has a first crossing element (673; see [0103]; see figure 6) in which the strap (upper strap of 660) is routed in a first crossing region (678; see [0103]; see figure 6) and has a second crossing element (683; see [0103]; see figure 6) in which the strap (lower strap of 660) is routed in a second crossing region (688; see [0103]; see figure 6), wherein preferably the first crossing element (673) can be reversibly attached to the upper subregion (642; see [0103]; see figure 6; see [0103] in reference to 673 and 642 comprising corresponding hook and loop attachments and thus 673 can be reversibly attached to 642 as evidenced by Applicant’s specification [405-412] stating the only requirements for reversible attachment of first crossing element is hook and loop connections) of the carrier element (696) and preferably the second crossing element (683) can be reversibly attached to the lower subregion (622; see [0103]; see figure 6) of the carrier element (696; see [0103] in reference to 683 and 622 comprising hook and loop attachments, which as discussed above are the only requirement for “can be reversibly attached”) for the purpose of allowing the crossing elements to be adjusted up and down the carrier element such that the length of the strap system may be adjusted (see [0103]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carrier element by including the adjustable first and second crossing element with hook and loop attachments as taught by Paulos in order to have provided an improved carrier element that would add the benefit of allowing the crossing elements to be adjusted up and down the carrier element such that the length of the strap system may be adjusted (see [0103]) thus adding additional means and increasing the adjustability for the strap system.
In regards to claim 9, Swanson as now modified by Kausek and Paulos discloses the invention as discussed above.
Swanson as now modified by Kausek and Paulos further discloses wherein the first and the second crossing element (673, 683 of Paulos) can be reversibly attached by means of hook and loop connections to various points of the carrier element (24 of Swanson; see [0103] in reference to 673 and 683 comprising hook and loop connections for placing 673 and 683 in various positions on the brace).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2011/0201983 A1) in view of Kausek (US 2011/0004135 A1) as applied to claims 1-7, 10-11, and 13-15 above, and further in view of Sigurdsson et al. (US 2016/0095734 A1) (hereinafter Sigurdsson).
In regards to claim 12, Swanson as now modified by Kausek discloses the invention as discussed above.
Swanson as now modified by Kausek does not disclose wherein the coupling element has a tensioning element for tensioning the strap of the first section of the strap system and/or for tensioning the strap of the second section of the strap system.
However, Sigurdsson teaches an analogous limb orthosis (10; see [0072]; see figure 1) comprising an analogous strap as a first section (34; see [0074]; see figure 2) and an analogous strap as a second section (35; see [0074]; see figure 2) wherein the limb orthosis (10) comprises an analogous coupling element (30; see [0083]; see figure 1; 30 couples 34 and 35 to 10 and therefore is construed to be a coupling element) wherein the coupling element (30) has a tensioning element (26; see [0087]; see figure 1) for tensioning the strap of the first section (34) of the strap system (34, 35) and/or for tensioning the strap of the second section (35) of the strap system (34, 35; see [0087] in reference to tensioning 26 causing a shortening or lengthening 14 increasing or decreasing a pulling tension on 34 and 35) for the purpose of providing a means for adjusting the length of, and therefore the tension applied by the straps such that a creation of a medial/lateral force tracks the patella into a desired direction (see [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling element as disclosed by Swanson as now modified by Kausek by including a tensioning element attached to the coupling element as taught by Sigurdsson in order to have provided an improved coupling element that would add the benefit of providing a means for adjusting the length of, and therefore the tension applied by the straps such that a creation of a medial/lateral force tracks the patella into a desired direction (see [0027]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2011/0201983 A1) in view of Kausek (US 2011/0004135 A1) as applied to claims 1-7, 10-11, and 13-15 above, and further in view of Cho (US 2009/0182254 A1).
In regards to claim 16, Swanson as now modified by Kausek discloses the invention as discussed above.
Swanson as now modified by Kausek does not disclose wherein the third bar section is formed of a spring element, particularly a leaf spring. 
However Cho teaches an analogous limb orthosis (orthopedic brace; see [0034]; see figure 9) comprising an analogous joint splint (400; see [0054]; see figure 9) comprising an analogous first bar section (100; see [0034]; see figure 9), second bar section (200; see [0034]; see figure 9) and an analogous third bar section (410, 420; see [0054]; see figure 9) wherein the first bar section (100) and the second bar section (200) are each connected by a joint (see annotated figure 9 below) to the third bar section (410, 420) wherein the third bar section (410, 420) is formed of a spring element (see [0054]), particularly a leaf spring (see [0054]) for the purpose of providing an elastic displacement in a horizontal direction (see [0054]) and providing a connection pressure against without excessively pressing the knee (see [0058]). 

    PNG
    media_image1.png
    763
    758
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint splint as disclosed by Swanson as now modified by Kausek by substituting the analogous joint splint comprising the third bar section that is a leaf spring as taught by Cho in order to have provided an improved joint splint that would add the benefit of providing an elastic displacement in a horizontal direction (see [0054]) and providing a connection pressure against without excessively pressing the knee (see [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingimundarson et al. (US 2014/0214016 A1) which discloses an analogous limb orthosis (10; see [0062]; see figure 1) comprising an analogous strap system (16, 18; see [0063]; see figure 2) comprising a first and second crossover region (see figure 2 that 16 and 18 comprise multiple crossover regions) wherein the strap system comprises a strap as a first section (16) and a strap as a second section (18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            


/ERIN DEERY/            Primary Examiner, Art Unit 3754